DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Santarone et al., US 2022/0004672 A1.



Independent claim 1, Santarone discloses a method for locating and identifying an electrical power port, the method comprising:

determining, by one or more computer processors, that a battery respectively associated with at least one electronic device of a user is less than fully charged (i.e. low battery needs recharge – Para 147); 

identifying, by one or more computer processors, one or more Internet-of-Things (IoT)- enabled electrical power ports within a proximity the user (i.e. sense IoT equipment – Para 236; ID wall outlets – Para 306; IoT elements/equipment are scanned – Para 306); 

receiving, by one or more computer processors, metadata respectively associated with the one or more IoT- enabled electrical power ports (i.e. store IoT device data including electric, discharge – Para 249, 251 – and location – Para 258); and 

generating, by one or more computer processors, one or more augmented reality (AR) elements respectively associated with the one or more IoT-enabled electrical power ports based on the received metadata respectively associated with the one or more IoT-enabled electrical power ports (i.e. 



Claim 2, Santarone discloses the method of claim 1, wherein receiving the metadata respectively associated with the one or more IoT-enabled electrical power ports is based on one or more wireless communication technologies (i.e. communicate wirelessly with scanned equipment – Para 309; Fig. 3G).  




Claim 5, Santarone discloses the method of claim 1, wherein generating the one or more AR elements respectively associated with the one or more IoT-enabled electrical power ports based on the received metadata further comprises: 
activating, by one or more computer processors, a camera included in a first electronic device of the user to obtain a live-video image of an area within the proximity of the user (i.e. capture panoramic picture data – Para 576); 

generating, by one or more computer processors, AR overlays respectively associated with the one or more IoT-enabled power ports (i.e. display associated information – Fig. 25G “2551”); and 

rendering, by one or more computer processors, the generated AR overlays respectively associated with the one or more IoT-enabled power ports within the obtained live-video image (i.e. display AR overlay/content – Fig. 3F).  




Claims 6, 13, 20, Santarone discloses the method of claim 1, wherein generating an AR element respectively associated with an IoT-enabled electrical power ports based on the received metadata further comprises: determining, by one or more computer processors, a first AR element depiction related to status of an IoT-enabled power port; and determining, by one or more computer processors, a second AR element identifying 





Claim 7, Santarone discloses the method of claim 1, further comprising: 
determining, by one or more computer processors, a location corresponding to the user (i.e. user device location – Para 461); 

and determining, by one or more computer processors, a location of an IoT-enabled power port based on information selected from the group consisting of: 

coordinates included within the received metadata respectively associated with the IoT-enabled power port (i.e. store IoT device data including location – Para 258), an ID respectively associated with the IoT-enabled power port (i.e. store IoT equipment location and associated data) and a floor plan that maps locations of IoT-enabled electrical power ports (i.e. display historic view of a structure including equipment – Para 573; Fig. 25G, 29B), and a portion of the floor plan within a visual range of the user based on the determined location corresponding to the user (i.e. display IoT equipment in the user field of view – Para 188; Fig. 1E).


Independent claim 8, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.





Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al., US 2022/0004672 A1 as applied to claims 1, 8 and 15 above, and further in view of Huanmi Yin, US 2019/0279425 A1.

Claims 3, 10, and 17, Santarone discloses the method of claim 1, wherein received metadata respectively associated with an IoT- enabled power port includes an indication of a location of the IoT-enabled power port (i.e. store IoT device data including location – Para 258); and 


Santarone fails to disclose received metadata respectively associated with an IoT- enabled power port includes an indication of a status related to an availability of electrical power within the IoT-enabled power port, which Yin discloses (i.e. providing a proximity of the charging station to the user – Para 82).

It would have been obvious at the effective date of invention to include Yin’s   
received metadata respectively associated with an IoT- enabled power port includes an indication of a status related to an availability of electrical power within the IoT-enabled power port with the method of Santarone because each obtains information associated with a charging outlet/station to provide a location based service which improves user experience by combining online AR services with offline charging services (Yin, abstract; Para 84).



Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619